Citation Nr: 0115258	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for a left ankle disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO denied an increased rating for a left ankle disorder.  
The veteran filed a notice of disagreement in June 2000, and 
a statement of the case (SOC) was issued in July 2000.  The 
veteran submitted a substantive appeal in October 2000, with 
no hearing requested.

The Board notes that by RO decision of December 2000, the 
veteran was awarded special monthly compensation based on Aid 
and Attendance criteria under 38 C.F.R. § 3.350 (2000), 
between September 1999 to January 2000.  During this period, 
the veteran's service-connected left ankle disorder was 
temporarily evaluated as 100 percent disabling pursuant to 
38 C.F.R. § 4.30.


REMAND

The veteran and his representative contend that the veteran's 
left ankle disorder is more disabling than currently 
evaluated and warrants a higher rating.

The veteran's service-connected left ankle disorder has been 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5270, pertaining to ankylosis of the ankle.  The 
criteria are as follows:

Ankle, ankylosis of:
In plantar flexion at more than 40°, or in 
dorsiflexion at
more than 10° or with abduction, adduction, 
inversion or
eversion 
deformity..........................................
.40

In plantar flexion, between 30° and 40°or in
dorsiflexion, between 0 ° and 10 
°......................30

In plantar flexion, less than 30 
°..........................20

38 C.F.R. § 4.71a, DC 5270 (2000).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim (thus superseding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) and redefined VA's duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when the evidence of record is 
insufficient for rendering a decision on the claim.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.

The Board observes the RO has not been afforded an 
opportunity to consider the claim under the Veterans Claims 
Assistance Act of 2000, and thereby determine whether 
additional notification or development action is required.  
As the Veteran's Claims Assistance Act provisions are 
applicable to the veteran's claim, proceeding with a merits-
based decision could be prejudicial.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (holding that the veteran may be 
unfairly prejudiced by not having been afforded full benefit 
of procedural safeguards when Board addresses merits of claim 
not developed by RO); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747 (1992)).  Therefore, 
a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  When evaluating musculoskeletal disabilities, in 
addition to applying the relevant schedular criteria, 
consideration of a higher rating based on functional loss due 
to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination may be required.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Following a complete review of the claims 
folder, the Board finds that although the veteran related 
significant pain, no examiner of record considered the 
effects and the extent of functional loss due to pain.  
Therefore, the record does not provide sufficient evidence to 
determine proper rating.  See DeLuca v. Brown, 8 Vet. App. at 
204-7.  Inasmuch as there is insufficient medical evidence to 
decide the claim, the veteran should be afforded another VA 
examination.

Further development is also warranted to comply with the 
notice provisions of the Veterans Claims Assistance Act of 
2000 and thereby provide the veteran with an opportunity to 
submit additional supportive evidence and argument to 
substantiate his claim.  In this regard, the Board notes that 
the veteran has never been specifically advised that he may 
submit evidence demonstrating that his service-connected 
disability has increased in severity, or that he experiences 
functional loss due to pain on movement or other factors, 
thus meriting a higher rating.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
The veteran is hereby placed on notice that failure to report 
for any scheduled examination may result in an adverse 
determination, including the denial of his claim.  See 
38 C.F.R. § 3.655 (2000).


Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2. The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for entitlement to an increased 
rating for a left ankle disorder.  These 
sources of evidence may include private 
medical records showing treatment of the 
service-connected disability, including 
medical opinions as to severity and 
resulting functional loss; lay statements 
by witnesses, or personal testimony.  All 
records identified should be associated 
with the claims folder upon obtaining 
authorization.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of the 
veteran's service-connected left ankle 
disorder.  The claims folder, along with 
a complete copy of this REMAND, must be 
made available to and be reviewed by the 
examining physician in connection with 
the examination.  All appropriate tests 
and studies, to include X-rays should be 
conducted and all clinical findings 
should be reported in detail.  

During the examination, the examiner must 
render the following specific findings:

I.  The detail and the degree of 
ankylosis of the left ankle.  In 
particular, the degree of plantar 
and dorsiflexion should be 
specified, and it should be noted 
whether there is an abduction, 
adduction, inversion, or eversion 
deformity.

II.  Whether there is objective 
evidence of pain, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected left ankle disorder.  To 
the extent possible, the examiner 
should express such functional loss 
in terms of greater degrees of 
ankylosis, corresponding to the 
criteria of 38 C.F.R. § 4.17a, DC 
5270, listed above.  In addition, 
the physician should indicate 
whether, and to what extent, the 
veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-
ups, after prolonged standing or 
sitting, and/or with repeated use.  

All examination findings, along with the 
complete rational for each opinion 
expressed, should be set forth in a 
typewritten report.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim of 
entitlement to an increased rating for a 
left ankle disorder, to include 
entitlement to an extraschedular rating, 
on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include 
all potentially applicable diagnostic 
codes, 38 C.F.R. §§ 4.40 and 4.45, the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate), and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of 
its determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond within 
the applicable time before the claims 
folder is returned to the Board for 
further review.


The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
		
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




